Citation Nr: 0917219	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  05-06 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than July 17, 2003 
for the award of service connection for degenerative joint 
disease with limitation of motion of the left hand.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to 
August 1966 and July 1972 to June 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

In December 2006, the Board remanded the issue for further 
evidentiary development.  The requested development has been 
completed.  The case has now been returned to the Board for 
further appellate action.  

In March 2009, the Board received additional evidence from 
the Veteran unaccompanied by a waiver of his right to have 
this additional evidence initially considered by the RO.  The 
evidence consisted of the following:  a copy of the June 2004 
notice of disagreement; VA treatment records dated from 
December 1999 to January 2009, which include the Veteran's 
report of a past medical history of left hand pain/cramping 
for the past 30 years related to service with possible carpal 
tunnel syndrome/arthritis; articles on shoulder bursitis and 
joint pain; and records from Stanford Hospital dated from 
June 2007 to August 2007, showing treatment for the left 
shoulder.  This evidence is duplicative, cumulative or 
redundant of evidence previously considered by the RO or 
irrelevant to the issue at hand.  Therefore, the Board finds 
it unnecessary to solicit a waiver of the Veteran's 
right to have the new evidence initially reviewed by the RO 
or to remand the new evidence to the RO for an initial 
review.  38 C.F.R. § 20.1304(c) (2008).


FINDING OF FACT

On February 25, 2000, VA received the Veteran's original 
claim of entitlement to service connection for residuals of 
laceration of the left hand and grafting site, left calf; 
clinical evidence of degenerative joint disease of the left 
hand associated with service connected residuals of 
laceration of the left hand was not shown until March 2004.  




CONCLUSION OF LAW

The criteria for an effective date earlier than July 17, 2003 
for the award of service connection for degenerative joint 
disease with limitation of motion of the left hand have not 
been met.  38 U.S.C.A. §§ 5101, 5110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO).  
Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a January 2007 letter, the Appeals 
Management Center (AMC) provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  The January 2007 
letter advised the Veteran how effective dates are assigned, 
and the type evidence which impacts that determination.  The 
claim was last readjudicated in January 2009.

The Veteran is challenging the initial effective date 
assigned following the grant of service connection for 
degenerative joint disease with limitation of motion of the 
left hand.  In Dingess, the Court held that in cases in which 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2008); see 
generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a 
party appeals from an original assignment of a disability 
rating, the claim is classified as an original claim, rather 
than as one for an increased rating); see also Fenderson v. 
West, 12 Vet. App. 119 (1999) (establishing that initial 
appeals of a disability rating for a service-connected 
disability fall under the category of "original claims").  
In this case, the grant of separate service connection for 
degenerative joint disease with limitation of motion of the 
left hand arose following the Veteran's claim of entitlement 
to service connection for laceration of the left hand.  There 
was no preadjudicatory notice regarding service connection 
because the Veteran had not specifically claimed entitlement 
to service connection for degenerative joint disease.  
Rather, this issue was inferred from the VA examination 
conducted in conjunction with the left hand laceration claim.  
Thus, the failure to provide preadjudication notice regarding 
service connection was clearly not prejudicial as the claim 
was granted.  Following the grant of service connection, the 
Veteran was provided with VCAA notice as to the evidence 
needed to establish a higher rating and an earlier effective 
date.  The claim was readjudicated in January 2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post-service treatment 
records, and a VA examination report.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, submitting release forms 
and medical evidence.  Thus, he has been provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The effective date of an award of service connection will be 
the day following discharge from service if the claim is 
received within one year of the veteran's discharge from 
service.  Otherwise, the effective date will be the later of 
the date of receipt of claim or the date entitlement arose.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.400 (2008).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West Supp. 2008); 38 C.F.R. § 3.151(a) (2008).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a) (2008).

The Veteran filed an original claim for compensation benefits 
for, in pertinent part, "post nerve graft left foot" and 
"past left hand laceration" on February 25, 2000.  A May 
2000 Report of Contact reflected that the Veteran was to 
submit medical evidence in support of his claim.  A Report of 
Contact dated the next day in June 2000 reflected that the 
Veteran wished to withdraw his claim because he was unable to 
obtain medical evidence.  Letters from the RO to the Veteran 
dated in June 2000 and August 2000 noted that the Veteran's 
claim was continuing to be processed.  A July 17, 2003 letter 
from the Veteran's representative inquired into the status of 
the claim.  The RO treated the inquiry as a claim to reopen.  
In a March 2004 rating decision, the RO granted service 
connection for residuals of laceration of the left hand and 
grafting site, left calf, both of which were assigned 
effective dates of July 17, 2003.  In addition, service 
connection was established for degenerative joint disease 
with limitation of motion of the left hand in light of 
findings reported in the March 2004 VA examination report, 
and an effective date of July 17, 2003 was assigned.

Thereafter, the Veteran perfected an appeal of the effective 
date assigned all three service connected disabilities to the 
Board.  In a December 2006 decision, the Board recognized the 
following:  the Veteran was a pro se claimant at the time he 
filed his original claim; the Veteran had well-grounded 
[prior standard eliminated by enactment of the VCAA] his 
claim in February 2000; and the reported June 2000 withdrawal 
was not valid because it did not adequately reflect the 
Veteran's knowing intent to withdraw his claim, and was not 
written or signed by him.  Therefore, the Board found that 
the Veteran's February 25, 2000 claim was deemed to have been 
pending from February 25, 2000 until adjudicated in March 
2004.  (The AMC subsequently effectuated the Board's decision 
in a March 2007 rating decision, assigning an earlier 
effective date of February 25, 2000 for service connected 
residuals of laceration of the left hand and grafting site, 
left calf.) 

As for the degenerative joint disease with limitation of 
motion of the left hand issue, the Board remanded the claim 
for additional development.  In the Remand portion of the 
December 2006 decision, the Board observed that the claim 
filed by the Veteran in February 2000 referenced only the 
hand laceration and did not mention arthritis, and that the 
evidence of record did not establish the existence of 
arthritis in the hand at the time of the February 2000 claim.  
The Board noted its willingness to liberally construe the 
Veteran's claim in February 2000 as being for residuals of 
the laceration, which could include arthritis, but it was 
unclear whether the Veteran, in fact, had arthritis in his 
left hand at that time to permit a separate rating for that 
disorder as of February 2000.  Accordingly, the Board 
remanded the claim to permit additional development showing 
the disorder actually existed at that time.

No such evidence has been associated with the claims file.  
Service treatment records show the Veteran sustained a 
laceration of the left fingers in January 1978.  X-rays of 
the hand revealed no "bony problems."  No clinical evidence 
of arthritis of the left hand is noted in service.  

After service, private treatment records, including records 
from Dr. M.K., Dr. G.K., Lahey Clinic, Dr. P.M., Medical 
Center of Northeast, Windham Community Memorial Hospital, and 
Dr. K.C., as well as VA treatment records dated to July 17, 
2003, show no clinical evidence of degenerative joint disease 
of the left hand.  Then, the Veteran underwent a VA 
examination in March 2004.  At that time, 
x-rays of the left hand revealed minimal narrowing of the 
distal interphalangeal joint of the fourth and fifth digits 
and possible mild narrowing of the fourth and fifth 
metacarpophalangeal joints.  Thereafter, VA treatment records 
dated through January 2009 begin to note in July 2005 that 
the Veteran reported on a past medical history significant 
for left hand pain/cramping for the past 30 years related to 
service with possible carpal tunnel syndrome/arthritis.  

The record continues to be absent any clinical evidence that 
degenerative joint disease of the left hand was present at 
the time of the February 2000 claim.  The pre-July 17, 2003 
VA and private treatment records are negative.  The post-July 
17, 2003 VA treatment records that show the Veteran reported 
on a history of arthritis of the left hand dating back to 
service do not constitute evidence of the existence of the 
disorder at the time of the February 2000 claim as the 
Veteran suggests in portions of the VA treatment records he 
highlighted in the evidence he submitted in March 2009.  The 
Veteran does not possess the requisite medical expertise 
needed to render either a diagnosis or a competent opinion 
regarding the existence or etiology of arthritis.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Additionally, a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a health care professional.  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  The reported on lay history is inconsistent 
with the pre-July 17, 2003 medical evidence.  Therefore, the 
VA treatment records containing the reported lay history 
unenhanced by additional comment by the transcriber do not 
constitute competent medical evidence of the existence of the 
disorder at the time of the February 2000 claim.  It is also 
unnecessary to obtain a VA medical opinion on the likely 
existence of the disorder at the time of the February 2000 
claim as such opinion would clearly be entirely based on 
speculation in the absence of contemporaneous x-ray evidence, 
and therefore, lack the medical degree of certainty required 
to prove the elements of service connection for the claimed 
disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.102 (2008).  

Entitlement to service-connected benefits is specifically 
limited to cases where there is a current disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (providing 
that in the absence of proof of a present disability there 
can be no valid claim).  At the time of the February 2000 
claim, there was no evidence of a current disability 
manifested by degenerative joint disease of the left hand.  
Therefore, as clinical evidence of degenerative joint disease 
with limitation of the motion of the left hand was not shown 
until March 2004, the Veteran is not entitled to an effective 
date earlier than July 17, 2003.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

An effective date earlier than July 17, 2003, for the grant 
of service connection for degenerative joint disease with 
limitation of motion of the left hand is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


